jurisdiction, has exceeded its jurisdiction, or has exercised its discretion in
                        an arbitrary or capricious manner." State v. Eighth Judicial Dist. Court
                        (Hedland), 116 Nev. 127, 134, 994 P.2d 692, 696 (2000).
                                     We conclude that Ediga fails to demonstrate that
                        extraordinary relief is warranted. First, he fails to demonstrate that a
                        duty was required by law. See NRS 34.160. Second, Ediga fails to allege
                        that the district court's decision to dismiss his appeal was "a judicial
                        function without or in excess of its jurisdiction," NRS 34.320. The district
                        court had jurisdiction to consider and dismiss Ediga's appeal, NRS
                        177.015(1); NRS 189.060; NRS 189.065; therefore, a writ of prohibition is
                        inappropriate. Third, he fails to demonstrate that the district court's
                        dismissal was based on prejudice or preference, contrary to established
                        law, or based on a clearly erroneous interpretation of the law; therefore, he
                        fails to demonstrate that the district court manifestly abused or arbitrarily
                        or capriciously exercised its discretion.   See State v. Eighth Judicial Dist.
                        Court (Armstrong), 127 Nev. 927, 931-32, 267 P.3d 777, 780 (2011)
                        (defining arbitrary or capricious exercise of discretion and manifest abuse
                        of discretion).
                                     Because Ediga fails to demonstrate an exception to our
                        general rule, see Hedland, 116 Nev. at 134, 994 P.2d at 696, we
                                     ORDER the petition DENIED.




                                                                      Gibbons


                                                                            geileu
SUPREME COURT
        OF
                                                                      Pickering
     NEVADA
                                                               2
(0) I947A    4   4e(9
                 cc: Hon. Rob Bare, District Judge
                      Mueller Hinds & Associates
                      Attorney General/Carson City
                      Las Vegas City Attorney•
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A    e